Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4, 7, 10 are pending.

Allowable Subject Matter
Claims 1, 4, 7, 10 are allowed (renumbered claims 1-4, respectively).

The following is an examiner’s statement of reasons for allowance: Prior art teaches of generating resource allocation format information depending on the number of mobile stations that simultaneously perform communication with a radio base station (See Taoka), specifying a first and second format when the number of simultaneously communicating mobile stations are greater than one and less than or equal to a first threshold (See Suda), and wherein the number of bits of different control information formats are different (See Suzuki and Chen). 

	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “generating format information, wherein the format information specifies a format of resource allocation information, the format depending on a number of two or more mobile stations that simultaneously perform communication with the radio base station; generating the resource allocation information provided with the format specified by the format information corresponding to radio resources allocated to wherein the generated resource allocation information is reported to the two or more mobile stations by downlink control signaling, and wherein a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the second format is greater 2Application No. 15/567,638Docket No.: 17401-551001 than a number of bits included in the downlink control signaling for reporting the resource allocation information provided with the first format”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US# 2011/0076962), Suzuki et al. (US# 2013/0044706).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477